Citation Nr: 0120814	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1982 to October 
1982.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied a claim of 
entitlement to service connection for PTSD.


REMAND

The Board notes that the difficulties developing claims 
involving allegations of personal or sexual trauma, and the 
unique evidentiary problems posed by such cases, are well-
recognized.  See Patton v. West, 12 Vet. App. 272 (1998); VA 
Adjudication Procedure Manual M21-1 (Manual or M21-1), Part 
III,  5.14c (1999, 1996).  The Court of Appeals for Veterans 
Claims (Court) determined, during the pendency of this claim, 
that the VA's M-21 Manual provisions reflect that VA has 
undertaken a special obligation to assist claimants with the 
development of their personal-assault PTSD claims, that this 
obligation is binding on the Board, and that Part III,  
5.14c provides "particularized requirements" for the 
assistance that is to be given to veterans with PTSD claims 
based on assertions of personal assault.  Patton, 12 Vet. 
App. at 278, 280.  The Board observes that the RO attempted 
to develop the veteran's claim in this instance in 
conformance with the applicable Manual provisions.  

Also, during the pendency of this claim, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  

Finally, during the pendency of this claim, the M21-I 
provision applicable to the claim was revised.  This change 
alone would not require readjudication of the claim.  Routen 
v. West, 142 F.3d 1434, 1440, 1442 (Fed. Cir. 1998), aff'g 
sub nom. Routen v. Brown, 10 Vet. App. 183, 187 (1997), cert. 
denied, 119 S. Ct. 404 (1998) (a regulatory change in an 
evidentiary burden constitutes neither new and material 
evidence to reopen a claim nor an intervening change in law 
to create a new basis for entitlement).  However, given the 
legislative change and the Court decisions during the 
pendency of this claim, it is the Board's opinion that 
further development and readjudication of the claim is 
necessary.

The veteran has stated that she was told there was an ongoing 
investigation at the base where she was stationed regarding a 
personal assault on a woman.  If those statements were 
accurate and can be verified, the fact that there was an 
ongoing investigation of a personal assault on that base 
would tend to support the veteran's claim.  Such verification 
might be available from the U.S. Army Crime Records Center 
and the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) were research conducted to determine 
whether there was such an investigation during 1982 or prior 
to 1982 at that base.  

The Board notes the statement of the veteran's husband, 
indicating that he talked to someone in the chain of command.  
The veteran and her husband should be offered the opportunity 
to submit any telephone records they might have to support 
this statement, or to submit copies of records from the 
telephone service provider, if such records remain available.  
The Board also notes the statement of the veteran and her 
spouse indicating a possibility that the drill instructor 
might have been transferred as a result of the complaint 
raised by the veteran's husband.  The RO should ask the 
service department to attempt to determine the individuals 
who were drill instructors during the relevant time period, 
and to identify the types of records which would reflect 
whether there were any complaints or transfers during the 
relevant time period.  The service department should make 
this information available to that the U.S. Army Crime 
Records Center and the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for further research of 
the veteran's claim.  

The veteran's representative argues that, although the 
evidence does not prove that the incidents alleged by the 
veteran actually occurred, the preponderance of the evidence 
supports the conclusion that the incidents occurred.  After 
all development is completed, the RO should address any 
credibility questions raised by the record and weigh the 
evidence according to the formulation specified in the 
applicable Manual provision for evaluating claims of PTSD 
claimed as due to personal assault. 

The current Manual provision, at  5.14(c)(8), reflects that 
even secondary evidence may require interpretation by a 
clinician.  In this regard, the Board notes that there 
appears to be conflict in the medical evidence as to whether 
the veteran's diagnosed PTSD is etiologically related to the 
experiences the veteran alleged in service, assuming the 
credibility of the veteran's reports.  The report of the 
examiner who conducted a June 1997 VA examination states that 
the veteran's experiences in service affected her 
"significantly," while the treating provider, in May 1997, 
indicated that most of the veteran's problems were of a long-
term nature, which the provider "hesitate[d]" to link to 
the veteran's brief military service.  A VA examination, and 
medical opinion as necessary, including review of secondary 
evidence as needed, to reconcile the medical opinions of 
record would be helpful under the circumstances.

The Board also notes that the veteran underwent several 
examinations for purposes of evaluation of a claim for Social 
Security benefits.  Reports of the examinations conducted for 
Social Security purposes are not of record and might be 
helpful in deciding the case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
current VA treatment records from 
November 1997 to the present.  The 
veteran should be asked to identify any 
private providers of clinical services, 
and, if any such records are identified, 
the RO should request those records after 
appropriate authorization is provided by 
the veteran.

2.  The RO should obtain from the Social 
Security Administration (SSA) the 
examination records pertinent to the 
veteran's claim for Social Security 
disability benefits, as well as a list of 
the medical records relied upon 
concerning that claim.  If there are 
pertinent non-VA records on which the SSA 
decision was based which have not been 
obtained, the RO should request those 
records.

3.  The RO should again request the 
veteran's service medical, personnel, and 
administrative records from the National 
Personnel Records Center (NPRC) to 
determine whether any additional records 
may be available.  In particular, the RO 
should request that the NPRC search for 
any and all clinical records reflecting 
psychiatric assessment or treatment of 
the veteran in service, and NPRC should 
be asked to state whether there are any 
requested psychiatric or other service 
administrative or personnel records which 
have not been released or cannot be found 
and the location of which is unknown.

4.  The veteran should be advised of the 
alternative methods or types of evidence 
she may use to substantiate her claim, 
including pre-service clinical, 
employment, or education records, post-
service employment and education records, 
and the like.  The RO should advise the 
veteran that she should provide any 
additional specific facts she recalls 
concerning the ongoing investigation she 
heard about, especially named 
individuals, and any additional facts 
about the stressful events she claims to 
have experienced at Fort Jackson in 
September and October 1982.  

5.  The veteran should also be afforded 
the opportunity to submit or obtain 
telephone records which would 
substantiate her spouse's testimony that 
he contacted the veteran's chain of 
command during her service.

6.  The RO should summarize all pertinent 
information provided by the veteran, and 
provide that information, together with 
the veteran's DD 214, to the service 
department and ask the service department 
to identify any available records which 
might substantiate the veteran's 
allegations, such as complaints, phone 
records, and the like.  To the extent 
possible, the service department should 
be asked to identify the individuals who 
were drill instructors for the veteran's 
unit, during the relevant time period, 
and to determine whether those 
individuals were transferred during the 
veteran's period of service or proximate 
thereto.  If relevant information is 
located, the service department should be 
asked to provide such information to the 
RO or directly to U.S. Armed Services 
Center for Research of Unit Records 
(USACRUR).  

7.  The RO should summarize the relevant 
information and allegations, and request 
that the USASCRUR, at 7798 Cissna Rd., 
Springfield, Virginia 22150-3197, and the 
U.S. Army Crime Records Center, attempt 
to verify whether there were any relevant 
personal assault complaints at Fort 
Jackson, or personal assault 
investigations in 1982 or shortly prior 
to that time.  If any "drill sergeants" 
can be identified, the USASCRUR and Army 
Crime Records Unit should be further 
requested to determine whether there were 
any inservice disciplinary or criminal 
proceedings against those individuals for 
actions in 1982.  USASCRUR should be 
asked to provide any additional 
information that might corroborate the 
veteran's alleged stressor.

8.  If (and only if) a claimed stressor 
is corroborated and the evidence is at 
least evenly balanced to support a 
conclusion that a personal assault of the 
veteran occurred in service, the veteran 
should be afforded a VA psychiatric 
examination to determine whether she has 
PTSD related to such assault.  All 
testing and evaluations deemed necessary 
should be performed.  The veteran's 
claims file must be made available to the 
examiner for review.  The examiner should 
be requested to review all the evidence, 
both before and after service, and the 
veteran's allegations in connection with 
the examination to determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the veteran has PTSD, the examiner 
should explain which in-service stressors 
reported by the veteran and verified by 
the RO, if any, support the diagnosis.  

9.  After completing the development, 
including any actions in addition to 
those specified above to satisfy the 
VCAA, the RO should adjudicate the issue 
of entitlement to service connection for 
PTSD, to include consideration of MANUAL 
M21-1, Part III, 5.14(c) (or any 
successor provision), and Patton v. West, 
12 Vet. App 272 (1999).

10.  If in order, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  After the appropriate period of 
time for response, the case should be 
returned to the Board for final review.  

The purpose of this remand is to obtain additional 
development, afford the veteran due process of law, and to 
comply with applicable VA regulations, to include 
consideration of MANUAL M21-1, Part III,  5.14(c), or any 
applicable revised or successor provision, and Patton v. 
West, 12 Vet. App 272 (1999).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



